MEMORANDUM **
Moisés Montes Huerta, a native and citizen of Mexico, petitions pro se for review of the order of the Board of Immigration Appeals’ (“BIA”) summarily affirming an immigration judge’s (“IJ”) decision denying his application for suspension of deportation. We review the IJ’s decision as the final agency determination. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review constitutional claims de novo, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review in part, and dismiss it in part.
Montes Huerta’s due process challenge to the BIA’s streamlining of his appeal is foreclosed by Falcon Carriche, 350 F.3d at 849-52.
Because the denial of suspension of deportation was based on a failure to demonstrate “extreme hardship,” this court lacks jurisdiction to review such a discretionary determination under the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 § 309(c)(4)(E). See Kalaw v. INS, 133 F.3d 1147,1152 (9th Cir.1997).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Montes Huerta’s voluntary departure period will begin to run upon issuance of this Court’s mandate.
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.